Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145677                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145677
                                                                    COA: 302945
                                                                    Oakland CC: 2010-232176-FC
  RONALD LEE EARL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 19, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue
  whether the imposition of the increased crime victims rights fund fee violated the
  defendant’s rights under the Ex Post Facto Clauses, US Const, art I, § 10, and Const
  1963, art 1, § 10.

        The Attorney General, Prosecuting Attorneys Association of Michigan, and
  Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other
  persons or groups interested in the determination of the issue presented in this case may
  move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2013                      _________________________________________
           d0313                                                               Clerk